Title: From John Adams to Gabriel de Sartine, 16 February 1779
From: Adams, John
To: Sartine, Antoine Raymond Jean Gualbert Gabriel de


     
      Sir
      Passy Feb. 16. 1779
     
     By the late Appointment of Dr. Franklin to be a Minister plenipotentiary at this Court, I am left at Liberty to return to my own Coun­try, as it does not appear that Congress, have any further Service for me to do in Europe. I therefore wish to return, as Soon as possible. But the English have heard So much of me, in Times past that I should be very loth to be exposed to their Goodwill. If it is in your Excellencys Intention therefore to Send any Man of War to any Part of the united States, I would ask the Favour of a Passage for myself, my little son and a servant. I have the Honour to be, with the highest Consideration, &c
    